                                  IPP International U.G. Declaration Exhibit A
                                   File Hashes for IP Address 73.115.144.250

ISP: Comcast Cable
Physical Location: Humble, TX



Hit Date UTC           File Hash                                         Title
03/03/2019 14:38:20    1E10476D82581FA264DD3D5EC9771D2F49F9A677          Love Her Madly

06/24/2018 10:44:20    6328B208498C109D6EFC9A77581474694711F92B          Afternoon Rendezvous

02/16/2018 19:58:09    296611FFFE925E019A9DA4DA27A5A307978EBCCE          Love Burns Again

02/16/2018 17:31:04    B198F375167D013B71083DEE646A17D990D51A10          Red Hot Christmas

02/16/2018 14:28:14    29796B5A62224484FB829BF3B84DDB3E02CE4F71          Would You Fuck My Girlfriend

12/29/2017 12:13:50    C6807125EBFEB26B6268310AAB17704F749CD1F6          Emerald Love

12/29/2017 11:32:38    6B90E9FDB4FAB0EA1C4F3A054B5F5179382F4D26          A Rose A Kiss and A Bang

12/29/2017 11:20:55    BB5EC5864734FE9BCCE962C969669FFA2B741845          Want To Fuck My Wife


Total Statutory Claims Against Defendant: 8




                                                  EXHIBIT A
STX272
